FILED
                            NOT FOR PUBLICATION
                                                                             MAY 16 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    21-10060

              Plaintiff-Appellee,                D.C. No.
                                                 4:20-cr-00300-HSG-1
 v.

JAMES DAVID ALLEN II,                            MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                     Argued and Submitted December 6, 2021
                            San Francisco, California

Before: LUCERO,** IKUTA, and VANDYKE, Circuit Judges.

      A jury convicted James Allen II of being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). Allen appeals the district court’s denial of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
his motion to dismiss the indictment under the Speedy Trial Act, 18 U.S.C. § 3161.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

      The period from July 23, 2020 to August 10, 2020 was excludable under the

Speedy Trial Act because the government’s detention motion was pending during

that time. See United States v. Vo, 413 F.3d 1010, 1014–15 (9th Cir. 2005). The

period between September 23, 2020 and November 6, 2020 was also excludable

because, during that time, Allen’s motion to suppress and the parties’ motions in

limine were pending.2 Accordingly, only 43 days of non-excludable time passed

between July 23, 2020 (when Allen was indicted) and November 6, 2020 (the day

Allen’s trial commenced). Allen’s trial was therefore timely under the Speedy

Trial Act’s 70-day requirement. See 18 U.S.C. § 3161(c)(1).

      AFFIRMED.



      1
       In an opinion filed concurrently with this memorandum disposition, we
vacate Allen’s conviction and the district court’s denial of his motion to suppress.
See ___ F.4th ___. In light of that opinion, Allen’ remaining claims on appeal are
moot.
      2
         We reject Allen’s argument that the district court fully resolved his motion
to suppress at the October 28, 2020 hearing. As the transcript of that hearing
makes clear, the district court expressly refrained from ruling on the motion to
suppress the stockbroker statement until a later time. Accordingly, there was still a
“pending dispute on which the court need[ed] to rule” and a “conceivable ruling
that the district court could have made” regarding the stockbroker statement.
United States v. Sutter, 340 F.3d 1022, 1028 (9th Cir. 2003).
                                          2